DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
 	
Information Disclosure Statement
	The information disclosure statements, filed 17 November 2021 and 11 January 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 2021117 and 2022011, are attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claim 36, the claim discloses said removal in the limitation. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-11, 14-15, 20-24, 27, 29, 31, and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zha et al. (US 2018/0121764 A1).
a.	Regarding claim 1, Zha discloses method for sex-sorting of mosquitoes by extracting a class of mosquitoes from unsorted mosquitoes, the method comprising: 
obtaining said unsorted mosquitoes (Zha discloses accessing an image depicting a plurality of insects including mosquitoes that are not classified at Fig. 1-112; Fig. 7-702; Fig. 8-802; ¶¶0031-0032, 0081, and 0094); 

electronically classifying said individuals from said images into at least one member of a group of classifications including male mosquitoes and female mosquitoes (Zha discloses classifying the image patches as male, female or unknown at Fig. 2-224 and ¶¶0041-0042; Zha also discloses results view which counts the number of males and females at Fig. 4-402, Fig. 4-406 and ¶0055);  
using a mechanism to physically add to a storage (receptacle at Fig. 5-506 and ¶0062) individual insect corresponding to images of one classification and to physically remove individual insects corresponding to images of another classification, said removing using said obtained coordinates, thereby to provide a storage device containing the sex-sorted mosquitoes for subsequent distribution (Zha discloses a pathways (Figs. 5-502 and 5-504) which insects can be moved “[classifying] the insects 314 in the images. Based on output from the predictive model 110, the computing device 106 may instruct the robotic manipulators 510a, 510b to perform one or more actions with respect to the insects 314 (e.g., remove an insect 314, sterilize an insect 314, etc.)” and a “receptacle 506 …[being] any suitable tote, box, or other receptacle capable of receiving and/or retaining the insects 314. In some examples, the insects 314 are classified and separated by the time the insects 314 are transferred to the receptacle 506. For example, the insects 314 in the receptacle 506 may be male insects, with little to no female insects” at Figs. 5-502, 5-504, 5-510a, 5-510b, 5-512a, 5-512b, 5-506 and ¶¶0059-0062).
b.	Regarding claim 2, Zha discloses wherein said classifying comprises using a trained neural network (Zha discloses a predictive model in a form of neural network at Fig. 6 and ¶¶0071-0077).

d.	Regarding claim 4, Zha discloses wherein said obtaining images comprises obtaining successive frames, generating differences between said successive frames (Zha discloses that “The image 108 may have been captured by the imaging device 104 under the operation of the computing device 106. For example, the computing device 106 may instruct the imaging device 104 to capture the images 108. In some examples, the imaging device 104 captures the images 108 in a different manner, e.g., according to a fixed schedule (e.g., every five minutes), based on a trigger (e.g., after detecting movement in an insect population), and in any other suitable manner” at Fig. 1-102 and ¶0031) and using said differences to track individuals (Zha discloses that “a plurality of image patches 120a-120N may be identified from the image 108” at ¶0033).
e.	Regarding claim 8, the combination applied in claim 1 discloses comprising tracking movement of individual mosquitoes prior to using said mechanism (Zha discloses that “The image 108 may have been captured by the imaging device 104 under the operation of the computing device 106. For example, the computing device 106 may instruct the imaging device 104 to capture the images 108. In some examples, the imaging device 104 captures the images 108 in a different manner, e.g., according to a fixed schedule (e.g., every five minutes), based on a trigger (e.g., after detecting movement in an insect population), and in any other suitable manner” at Fig. 1-102 and ¶0031) (emphasis added).
f.	Regarding claim 10, the combination applied in claim 1 discloses wherein said identified individuals are of said male class and said identified individuals are picked off and placed in storage or wherein said identified individuals are of said female class and said identified individuals are destroyed or picked off (Zha discloses that “The laser end of arm tool 512b may be configured to terminate or otherwise eliminate certain insects 314. For example, 
g.	Regarding claim 11, the combination applied in claim 1 discloses wherein said mechanism comprises a suction device or a blower device or a robot arm to pick off said identified individuals and place in storage, or a zapper or a suction device or a blowing device for removing said identified individuals (Zha discloses that “The laser end of arm tool 512b may be configured to terminate or otherwise eliminate certain insects 314. For example, instead of removing insects using the grasper-type end of arm tool 512b, the laser end of arm tool 512b may be used to terminate unneeded insects (e.g., female mosquitoes in a SIT program). In some examples, other end of arm tools 512 may be used. For example, a sterilization end of arm tool may be used to selectively sterilize insects or groups of insects on the second pathway 504” at Fig. 5-512b and ¶0064) (emphasis added).
h.	Regarding claim 14, the combination applied in claim 1 discloses wherein said zapper is one member of the group comprising an electrode and a laser (Zha discloses that “The laser end of arm tool 512b may be configured to terminate or otherwise eliminate certain insects 314. For example, instead of removing insects using the grasper-type end of arm tool 512b, the laser end of arm tool 512b may be used to terminate unneeded insects (e.g., female mosquitoes in a SIT program). In some examples, other end of arm tools 512 may be used. For example, a sterilization end of arm tool may be used to selectively sterilize insects or groups of insects on the second pathway 504” at Fig. 5-512b and ¶0064) (emphasis added).
i.	Regarding claim 15, wherein, if an individual is not classified into male or female by a predetermined time, then the image is sent to an operator or wherein if an individual is not classified as male by a predetermined time then it is classified as female (Zha discloses “[w]hen 
j.	Regarding claims 20-23, claims 20-23 are analogous and corresponds to claims 1-4, respectively. See rejection of claims 1-4 for further explanation.
k.	Regarding claim 24, the combination applied in claim 21 discloses wherein said classifying comprises using a recurrent neural network (RNN) (Zha discloses “[using] a loss function l to find an optimal solution … [and]  backpropagation algorithm that uses gradient descent to minimize the loss function l is used to train the neural network” at Fig. 6 and ¶0071-0077. Here, these two function make the neural network as a RNN.).
l.	Regarding claims 27, 29, and 31, claims 27, 29, and 31 are analogous and corresponds to claims 8, 11, and 15, respectively. See rejection of claims 8, 11, and 15 for further explanation.
m.	Regarding claim 35, claim 35 is analogous and correspond to claims 1. See rejection of claims 1 for further explanation.
n.	Regarding claim 36, Zha discloses wherein said obtaining images is accompanied by obtaining coordinates (Zha discloses identifying an image patch that depicts an insect including mosquitoes before classifying them in a uniform or non/uniform size and shape at Fig. 1-118, Fig. 7-704; Fig. 8-804; ¶¶0033, 0082, 0095), and said removal of individuals according to a respective one of said classifications comprises operating said mechanism using respectively obtained coordinates (Zha discloses that “The laser end of arm tool 512b may be configured to terminate or otherwise eliminate certain insects 314. For example, instead of removing insects using the grasper-type end of arm tool 512b, the laser end of arm tool 512b may be used to terminate unneeded insects (e.g., female mosquitoes in a SIT program). In some examples, other end of arm tools 512 may be used. For example, a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. (US 2018/0121764 A1) in view of Kameyama et al. (US 2013/0222410 A1; hereinafter, “Kame”).
a.	Regarding claim 6, Zha discloses all the previous claim limitations. However, Zha does not disclose wherein said unsorted mosquitoes are one member of the group consisting of emerging pupae and adults, and wherein if said member is emerging pupae and-then said images are obtained following emergence, and if said member is adults, then said images are obtained while said adults are in a cooled or non-flying state.
Kame discloses wherein said unsorted mosquitoes are one member of the group consisting of emerging pupae and adults, and wherein if said member is emerging pupae and-then said images are obtained following emergence, and if said member is adults, then said images are obtained while said adults are in a cooled or non-flying state (Kame discloses displaying a first image and a second image by giving an example that “ the pupa of a butterfly may be displayed in the first image 11d; and when the adult butterfly emerges from the pupa, the butterfly may be moved into the second image 21d” at ¶0099).

The suggestion/motivation would have been to provide “[h]armony between the real world and virtual objects [that] is desirable in new high-presence displays” (Kame; ¶0004).
b.	Regarding claim 25, Zha discloses all the previous claim limitations. However, Zha does not disclose wherein said unsorted mosquitoes are emerging pupae and said images are obtained following emergence.
Kame discloses wherein said unsorted mosquitoes are emerging pupae and said images are obtained following emergence (Kame discloses displaying a first image and a second image by giving an example that “the pupa of a butterfly may be displayed in the first image 11d; and when the adult butterfly emerges from the pupa, the butterfly may be moved into the second image 21d” at ¶0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize displaying the two images based on the pupa or an adult of Kame to Zha’s classification process.
The suggestion/motivation would have been to provide “[h]armony between the real world and virtual objects [that] is desirable in new high-presence displays” (Kame; ¶0004).

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. (US 2018/0121764 A1) in view of Kameyama et al. (US 2013/0222410 A1; hereinafter, “Kame”), and further in view of Massaro et al. (US 2018/0092339 A1).
a.	Regarding claim 26, Zha discloses all the previous claim limitations. However, Zha does not disclose further comprising a cooler, and wherein said unsorted mosquitoes are adults and said images are obtained and said mosquitoes are cooled.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize displaying the two images based on the pupa or an adult of Kame to Zha’s classification process.
The suggestion/motivation would have been to provide “[h]armony between the real world and virtual objects [that] is desirable in new high-presence displays” (Kame; ¶0004).
However, the combination of Zha and Kame does not disclose a cooler and said mosquitoes are cooled.
Massaro discloses disclose a cooler and said mosquitoes are cooled (Massaro discloses a “computing device 135 to adjust a heating or cooling system based on a sensed temperature within an individual storage rack or within the storage unit itself” at ¶0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the computing device controlling the cooling system of Massaro to the combination.
The suggestion/motivation would have been to “[allow] the shape of the protrusion to firm” (Massaro; ¶0028), so that “[t]he production unit 105 can be a part of and built into larger machinery that automates the entire process” (Massaro; ¶0028).

Allowable Subject Matter
Claims 17-19 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609